        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        *
                                                 *
                   vs.                           *       Case No. 1:21-cr-00028-2 (APM)
                                                 *
        DONOVAN CROWL,                           *
            Defendant                            *
                                                 *

                                              ooOoo

          DONOVAN CROWL REPLY TO GOVERNMENT’S OMNIBUS
       OPPOSITION TO HIS MOTION TO DISMISS THE § 1512(C)(2) COUNTS

       Donovan Crowl, by his undersigned counsel, hereby respectfully submits the following reply

to the Government’s Omnibus Opposition (ECF 313) to his Motion to Dismiss Counts One and Two

for Failure to State an Offense and for Vagueness (ECF 288).


                                       INTRODUCTION

       On its face and as applied to Mr. Crowl, 18 U.S.C. § 1512(c)(2) is so vague that it fails to

give him fair notice and allows arbitrary enforcement of the law in violation of the Due Process

Clause. In its Omnibus Opposition (ECF 313), the government does not cite a single case that even

comes close to the factual or legal issues present in this case or that overrule Circuit and Supreme

Court precedent. Its arguments therefore lack merit.

       Section 1512(c)(2) is a catchall provision that prohibits “otherwise” obstructing, influencing

or impeding any official proceeding when done “corruptly.” It was enacted by Congress in 2002 in

the aftermath of the Enron and other financial scandals. Nothing in the structure or text of

§1512(c)(2), its statutory history, or its judicial gloss provided Mr. Crowl fair notice that if he



                                                 1
            Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 2 of 30




entered the United States Capitol without a weapon, without assaulting anyone or damaging any

property, he would be committing a violation of § 1512(c)(2), a federal felony that subjects him to

a maximum sentence of 20 years’ imprisonment.1 More specifically, “corruptly” obstructing,

influencing or impeding” an official proceeding does not at all clearly encompass entering the

Capitol for 25 minutes which is, by way of contrast, a potential violation of 18 U.S.C. § 1752(a)(1),

a misdemeanor offense charged in Count Four. By contrast, entering or remaining inside the Capitol,

while carrying a “deadly or dangerous weapon or firearm” or where the offense results “in significant

bodily injury injury” is a felony in violation of § 1752(b), carries a statutory maximum of ten years).

        Notably, the Indictment does not allege that Mr. Crowl acted “corruptly” in any fashion

within the commonly understood or judicially sanctioned meaning of the term. Indeed, by the time

Mr. Crowl is alleged to have entered the Capitol at 2:40 p.m., both the House and the Senate were

in recess.2


        1
          The Fifth Superseding Indictment (ECF 328) alleges in ¶¶ 141, 142, 144 (“About a minute
later, Crowl, Watkins, Sandra Parker, Young, Steele, Kelly Meggs, Connie Meggs, Harrelson,
Hackett, Dolan, Moerschel, Berry forcibly entered the Capitol”); ¶¶ 145, 152 (“At 2:45 p.m. and
afterward, Crowl, Watkins, Sandra Parker, Young, Steele, and Isaacs joined the mob in pushing
against a line of riot police officers guarding the hallway connecting the Rotunda to the Senate”);
¶ 161 (“At 3:05 p.m., Crowl, Watkins, Sandra Parker, Young, and Steele helped Isaacs out of the
Capitol”) (emphasis added). Significantly, the government has not produced any CCTV video
associated with ¶ 152; it has produced a public source video alleged to represent the event described
in ¶ 152. The unverified public source video purports to show that the person alleged to be Mr.
Crowl was dozens of persons away from any law enforcement officer, did not come in personal or
eye contact with any officer, and his presence in the hallway lasted about 1 minute.
        2
          See U.S. Senate, Committee on Homeland Security & Governmental Affairs & Committee
on Rules & Administration, 117th Congress (2021), “Examining the U.S. Capitol Attack,” at 25,
(https://www.hsgac.senate.gov/imo/media/doc/HSGAC&RulesFullReport_ExaminingU.S.Capito
lAttack.pdf).

        At 2:13 p.m., two minutes after rioters breached the building, the Senate went into
        recess. . . .The House declared a brief recess at 2:18 p.m.

                                                   2
           Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 3 of 30




       To be sure, Mr. Crowl denies that he “forcibly entered” the United States Capitol. CCTV

videos produced by the government in discovery show that the person alleged by the government to

be Mr. Crowl entered the East Door of the Capitol through an opened door, along with many other

persons, at around 2:40 p.m. The CCTV videos show that the East Door opens out and persons,

unknown to Mr. Crowl, opened the door by pushing an ordinary fire-safety push bar.3 The

government has not alleged that the persons, who opened the doors were known to Mr. Crowl. At

the time of Mr. Crowl’s alleged entry, the video does not show Mr. Crowl “forcibly” pushing

anyone, assaulting any police officer, destroying any property or removing any barricades. See, e.g.,

United States v. Munchel, 991 F.3d 1273, 1286 (D.C. Cir. 2021).4 Nonetheless, solely for purposes

of his motion to dismiss, Mr. Crowl does not dispute the allegations in the Indictment.

       The lack of fair notice and the government’s arbitrary enforcement of § 1512(c)(2) in its

prosecution of Mr. Crowl are clear. Prior to the instant prosecutions for the events on January 6,

2021, the Department of Justice (“DOJ”) has never charged any person, who has participated in a

demonstration within the United States Capitol with felony obstruction in violation of § 1512(c).

As the Court well knows, on a regular basis, demonstrations take place at the United States Capitol.

Congressional hearings are disrupted, suspended and delayed by the conduct of Americans, who

come to the Capitol, alone or in combination with others, to make their voices heard and in the

process speak out, disrupt, sit-in, and protest congressional hearings. Scenes of hearings being



       3
       The persons who pushed open the door appeared to be wearing street wear clothing, some
with American flags or “MAGA” references; none appeared to be wearing Oath Keeper patches.
       4
         Defendants did not “assault any police officers or remove any barricades in order to breach
Capitol security. . . .To go inside, defendants walked through an open door.” Munchel, 991 F.3d at
1286.

                                                 3
           Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 4 of 30




interrupted, while protestors are arrested and escorted out of the Capitol are common scenes on C-

SPAN and other news shows. Yet, not one of those persons who have interrupted and delayed

Congressional proceedings, have been prosecuted under § 1512(c)(2) or any other felony obstruction

statute. Instead, as a norm, the government charges misdemeanor violations, dismisses cases, or

enters into deferred prosecution agreements with persons arrested for disrupting congressional

hearings.5

       Section 1512 is titled “Tampering with a witness, victim, or an informant.” It explicitly

prohibits attempts to tamper with a witness, documents and other evidence in various explicit ways.

Every case cited by the government in its Omnibus Opposition involves allegations of evidence

tampering – either destruction or falsification of documents, making false statements or suborning

others to do the same. That is the core behavior made criminal by§ 1512, known as the . That core

behavior is consistent with the legislative history.6 More specifically, § 1512(c)(2) was enacted to

contend with corporate fraud and accounting scandals in the aftermath of the Enron scandals.7

Section 1512(c)(2) provides no hint that it goes beyond the core behavior of § 1512 to reach the

conduct of a person, who enters the United States Capitol as part of a political demonstration.

       It requires a long stretch to use the term “otherwise” to remake § 1512 from a statute that


       5
         Federal felony prosecutions of person who commit violent offenses within the Capitol are
of course prosecuted. See, e.g., United States v. Weston, 98-cr-00357 (murder of fed officer in
violation of 18 U.S.C. § 1114). However, § 1512(c)(2) has not be used to prosecute persons like
Mr. Crowl, who is not alleged to have assaulted anyone, damaged any property, or brought a weapon
into the Capitol.
       6
          “The Victim and Witness Protection Act of 1982 created a new provision, § 1512, which
prohibits various forms of witness tampering, including many activities that were formerly prohibited
by §§ 1503 and 1505.” United States v. Poindexter, 951 F.2d 369, 382 (D.C. Cir. 1991).
       7
           See The Sarbanes-Oxley Act of 2002, Pub. L. 107-204.

                                                 4
           Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 5 of 30




explicitly prohibits tampering with evidence in some form to a statute that criminalizes political

demonstrations. Defined so broadly, “otherwise” is unrelated to the statutory text and legislative

history and thus provides no limiting principle. No court has ever held that a person who participates

in a demonstration, no matter how large or disorderly, violates § 1512(c)(2).

       Moreover, this Court is not writing on a clean slate. In United States v. Poindexter, the

United States Court of Appeals for the District of Columbia Circuit (“D.C. Circuit”) found that the

term “corruptly” in a nearly identical obstruction provision is unconstitutionally vague when applied

to a charge that the defendant “corruptly” obstructed a congressional proceeding. Likewise, in Yates

v. United States, the Supreme Court, in a prosecution under an anti-shredding statute also aimed at

corporate fraud enacted at the same time as §1512(c)(2), held that the term “otherwise” cannot be

interpreted to include allegations of obstruction unrelated to the failure to record or preserve

evidence.

       Free speech and associational rights protected by the First Amendment are also implicated

by the government’s novel application of the obstruction statute. The allegations in Count One of

the indictment against Mr. Crowl involve non-violent conduct of a political nature. Count One is

replete with references to the political activities of the defendants and other persons named but not

charged, including then-President Donald Trump.8 Specifically as to Mr. Crowl, he is alleged to


       8
         See, e.g., Fifth Superseding Indictment (ECF 328), Count One. Stewart Rhodes, who is
reportedly the head and founder of the Oath Keepers, is alleged to have posted a message on the Oath
Keepers website “encouraging Oath Keeper members . . . to go to Washington, D.C., for the events
of January 5-6, 2021, stating:

       It is CRITICAL that all patriots who can be in DC get to DC to stand tall in support
       of President Trump’s fight to defeat the enemies foreign and domestic who are
       attempting a coup, through the massive vote fraud and related attacks on our
       Republic. We Oath Keepers are both honor-bound and eager to be there in strength

                                                  5
           Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 6 of 30




have stayed within the United States Capitol for approximately 25 minutes; while there he assisted

at least one person exit the Capitol.9 While inside the Capitol, Mr. Crowl is not alleged to have

personally assaulted or injured anyone, damaged any property, possessed any weapons, or otherwise

destroyed any evidence. In that light, the Court should construe the statute to avoid the serious

constitutional problems that would arise were § 1512(c)(2) to be applied to Mr. Crowl’s non-violent

acts of political speech.

       In its Omnibus Opposition (ECF 313), the government does not meaningfully distinguish any

of the authorities cited by Mr. Crowl concerning the vagueness doctrine, the First Amendment, the

rule of lenity and the novel construction principle. Binding precedent makes clear that Mr. Crowl

cannot be held liable under a new enlargement of a criminal statute retroactively applied solely to

him and a select group of defendants. As the government does not limit its § 1512(c)(2) charges in

any legally meaningful manner, does not allege that Mr. Crowl or others charged with him impaired

or tampered with evidence or testimony, and alleges that Mr. Crowl acted “corruptly” under a

definition that the D.C. Circuit has found unconstitutionally vague the charges under § 1512(c)(2)

must be dismissed.




       to do our part. (p 5, ¶ 12).

Other references to political events are also contained in the Indictment:

       An event colloquially referred to as the ‘Million MAGA March’ occurred in
       Washington, D.C., on November 14, 2020. A similar event occurred in Washington,
       D.C., on December 12, 2020. (p 12, n.6)
       9
           See Footnote 1, supra.


                                                 6
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 7 of 30




       In sum, the prosecution of Mr. Crowl under § 1512(c)(2) being pursued by the government

does not merely violate Mr. Crowl’s rights to the Due Process of Law. It has a chilling effect on

all of us. Today, this novel application of § 1512(c)(2) threatens Mr. Crowl with decades in a federal

prison for nonviolent political conduct. Last year, President Trump threatened years of prison for

Americans who protested incidents of police brutality and those who sought to bring down statutes

of slave owners and confederate generals. In coming years, environmental activists, those seeking

to protect women’s reproductive rights, or those advocating for the preservation of voting rights may

be threatened with the same severe penalties, if they too use non-violent means to petition Congress.




                                                  7
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 8 of 30




                                           ARGUMENT

I.     18 U.S.C. § 1512. Tampering with a witness, victim, or an informant
             ...
             (c) Whoever corruptly–

               (1) alters, destroys, mutilates, or conceals a record, document, or
               other object, or attempts to do so, with the intent to impair the
               object’s integrity or availability for use in an official proceeding; or

               (2) otherwise obstructs, influences, or impedes any official
               proceeding, or attempts to do so,

               shall be fined under this title or imprisoned not more than 20 years,
               or both.

        Section 1512, enacted as part of The Victim and Witness Protection Act of 1982 “prohibits

various forms of witness tampering.” United States v. Poindexter, 951 F.2d 369, 382 (D.C. Cir.

1991). In 2002, in the aftermath of the Enron and other corporate fraud scandals, Congress added

§ 1512(c) as part of the Sarbanes-Oxley Act. Section 1512(c) is titled “the Corporate Fraud

Accountability Act of 2002.”10

       Section 1512(c) is “a broad ban on evidence-spoliation.” Yates v. United States, 574 U.S.

528, 541 (2015). In the nearly 20 years that § 1512(c)(2) has been on the books, every prosecution

brought by the United States under this subsection has involved allegations that the actus reus of the

crime involved tampering with testimonial or other evidence, namely by lying, falsifying or

tampering with a witness or evidence or suborning another person to do the same.

       Nothing in the legislative history supports a reading of § 1512(c)(2) that would interpret the

term “otherwise obstructs, influences, or impedes any official proceeding” to include a political


       10
         Public Law 107-204, Title XI, Section 1101 (“This title may be cited as the “Corporate
Fraud Accountability Act of 2002”), attached as Ex. 1.


                                                  8
          Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 9 of 30




demonstration, even if that demonstration involved a large group of people, some of whom were

disorderly and violent. In its Omnibus Response, the government does not cite a single passage of

legislative history that would support the use of § 1512(c)(2) to prosecute political demonstrators.

II.    The Government Has Not Distinguished the Dc Circuit’s Poindexter Decision
       Which Controls the Resolution of Mr. Crowl’s Motion to Dismiss the Section
       1512(c)(2) Counts

       The D.C. Circuit’s decision in Poindexter controls the resolution of this case. United States

v. Poindexter, 951 F.2d 369 (D.C. Cir.1991), cert. denied, 506 U.S. 1021 (1992). None of the

government’s arguments seeking to distinguish Poindexter are well-founded. Poindexter has not

been overturned by the D.C. Circuit and is not distinguishable.

       Just as Mr. Crowl, Poindexter challenged the application of an obstruction statute (18

U.S.C. § 1505) on the ground that use of the term “corruptly” rendered the statute unconstitutionally

vague as applied to this conduct”.11 The text of § 1505 and § 1512(c)(2) are identical, in all material

respects. Both subsections proscribe the same actus reus when done “corruptly.” Poindexter was

also alleged to have obstructed a Congressional proceeding.

                     § 1505                                   § 1512(c)(2)
 state of mind       corruptly                                corruptly
 actus reus          influences, obstructs, or impedes        obstructs, influences, or impedes
 object              the due and proper exercise of the       any official proceeding
                     power of inquiry under which any         ---
                     inquiry or investigation is being had
                     by either House . . . of the Congress    (official proceeding includes         a
                                                              proceeding before Congress).
                                                              18 U.S.C. § 1515(a)(1)(B)
 penalty             5 years imprisonment                     20 years imprisonment


       11
            See Crowl Motion to Dismiss (ECF 288) at 11-14.

                                                  9
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 10 of 30




          Of significance to the instant case, Poindexter recognized that obstruction aimed at

Congressional proceedings presented a different analytical framework in determining whether the

statute was unconstitutionally vague. In contrast to attempts to influence or impede judicial

proceedings, attempts to influence Congress, a political body, were commonplace and not of a

criminal nature. See Poindexter, 951 F.2d at 377-78. (The term corruptly “must have some meaning

... because otherwise the statute would criminalize all attempts to “influence” congressional inquiries

– an absurd result that the Congress could not have intended in enacting the statute”); United States

v. Russo, 104 F.3d 431, 436 (D.C. Cir. 1997) (in contrast to Poindexter’s concern that not all efforts

to obstruct Congress can be criminalized, “very few non-corrupt ways to or reasons for intentionally

obstructing a judicial proceeding leap to mind”). Thus, all the cases cited by the government which

involve obstruction of judicial proceedings and related grand jury investigations are inapposite to

resolving Mr. Crowl’s challenge.

       A.      The Poindexter Holding - “Corruptly” is Unconstitutionally Vague

       In 1990, John Poindexter, President Reagan's National Security Advisor was convicted on

two counts, among others, of obstruction of justice in violation of 18 U.S.C. § 1505 for making false

and misleading statements to congressional committees and for participating in the preparation of

a false chronology, deleting information from his computer and arranging a meeting at which Oliver

North gave false statements. Poindexter, 951 F.2d at 377. The D.C. Circuit reversed the two

obstruction convictions, holding that the word “corruptly” as used in § 1505 was unconstitutionally

vague as applied to Poindexter’s prosecution. First, the Circuit held that applying § 1505 to

Poindexter’s false and misleading statements to Congress would require an “intransitive” rather than

a “transitive” reading of the word “corruptly.” In other words, read intransitively, “corruptly”


                                                  10
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 11 of 30




requires that the defendant is or becomes corrupt; read transitively, the defendant could corrupt

another by causing the other person to act corruptly. Based on § 1505’s language and structure, the

Circuit found that the statute favored a transitive reading. Second, the Circuit held that the term

“corruptly” was too vague to provide constitutionally adequate notice that it proscribed lying to

Congress. Id. at 379.

        In response to the Poindexter decision, Congress enacted a statutory definition of the term

“corruptly.” For purposes of Section 1505 only, “corruptly” now is defined by statute as “acting with

an improper purpose, personally or by influencing another, including making a false or misleading

statement, or withholding, concealing, altering, or destroying a document or other information.” 18

U.S.C. § 1515(b) (emphasis added).12 With that statutory change, Congress addressed the first

vagueness problem identified by the court in Poindexter. Persons charged under § 1505 now have

notice that Congress intended the word “corruptly” in § 1505 to apply in both the transitive and the

intransitive sense. A defendant who corrupts himself as well as one who corrupts another can be

prosecuted under 18 U.S.C. § 1505. However, by its terms, the amendment enacted by Congress

only applies to § 1505 prosecutions so that the transitive/intransitive issue still presents a vagueness

problem in the instant case. And the government has not relied on § 1515(b) in its opposition.




        12
             By its terms, the new definition in § 1515(b) applies only to § 1505 prosecutions:

        (b) As used in section 1505, the term “corruptly” means acting with an improper
        purpose, personally or by influencing another, including making a false or misleading
        statement, or withholding, concealing, altering, or destroying a document or other
        information.

                                                  11
       Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 12 of 30




       Poindexter held that reading the term “corruptly” was unconstitutionally vague:

               [C]orruptly” is the adverbial form of the adjective “corrupt,” which
               means “depraved, evil: perverted into a state of moral weakness or
               wickedness ... of debased political morality; characterized by bribery,
               the selling of political favors, or other improper political or legal
               transactions or arrangements.” A “corrupt” intent may also be
               defined as “the intent to obtain an improper advantage for [one]self
               or someone else, inconsistent with official duty and the rights of
               others.
               ...
               We must acknowledge that, on its face, the word “corruptly” is vague;
               that is, in the absence of some narrowing gloss, people must “guess
               at its meaning and differ as to its application.”
               ...
               The various dictionary definitions of the adjective “corrupt” quoted
               in North I do nothing to alleviate the vagueness problem involved in
               attempting to apply the term “corruptly” to Poindexter's conduct.
               “Vague terms do not suddenly become clear when they are defined by
               reference to other vague terms.” Words like “depraved,” “evil,”
               “immoral,” “wicked,” and “improper” are no more specific – indeed
               they may be less specific – than “corrupt.” (A dictionary definition
               quoted in North I also mentions “bribery” and the like, but no such
               conduct is at issue on this appeal.). As used in § 1505, therefore, we
               find that the term “corruptly” is too vague to provide constitutionally
               adequate notice that it prohibits lying to the Congress.

Poindexter, 951 F.2d at 378-79. (internal citations omitted).

       Poindexter was not the first time that the D.C. Circuit found the terms “corrupt” and

“corruptly” unconstitutionally vague. See, e.g., Ricks v. District of Columbia, 414 F.2d 1097, 1106

(D.C. Cir.1968) (invalidating vagrancy statute as unconstitutionally vague) (“Immoral,” and its

synonyms “corrupt, indecent, depraved, dissolute,” afford “an almost boundless area for individual

assessment of the morality of another's behavior.”).




                                                 12
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 13 of 30




       B.      Under Poindexter, the Term “Corruptly” in § 1512(c)(2) is
               Unconstitutionally Vague

       In response to Mr. Crowl’s vagueness challenge, the government first argues (ECF at 313

at 21-22) that Poindexter did not hold that the term “corruptly” was vague per se. On this point, the

government is mistaken. Several times, Poindexter stated that “corruptly” was facially vague.

               We must acknowledge that, on its face, the word “corruptly” is
               vague; that is, in the absence of some narrowing gloss, people must
               “guess at its meaning and differ as to its application.”
               ...
               Notwithstanding the use of the facially vague term, we suppose that
               if the legislative history of § 1505 clearly indicates a more specific
               meaning of the term “corruptly,” then the statute might
               constitutionally be applied to conduct that comes within that
               meaning.
               ...
               [N]either the legislative history nor the prior judicial interpretation of
               § 1505 supplies the constitutionally required notice that the statute on
               its face lacks.

Poindexter at 378, 379, 386 (emphasis added).

       Indeed, it was precisely because it found that “corruptly” was facially vague, that the D.C.

Circuit went on to review the legislative history and judicial interpretations to determine if the term

could be narrowed to avoid unconstitutional vagueness. In Mr. Crowl’s case, the government has

made no argument that the legislative history provides any “more specific meaning” of the term

“corruptly.” Id. And, of course, it cannot make that argument because the legislative history of §

1512(c)(2), enacted as part of the Sarbanes-Oxley Act targeted corporate fraud.13 Thus, the statutory

history does not provide a “more specific meaning of the term “corruptly,” that would allow this



       13
         The Sarbanes-Oxley Act “was prompted by the exposure of Enron’s massive accounting
fraud and revelations that the company’s outside auditor, Arthur Andersen LLP, had systematically
destroyed potentially incriminating documents.” Yates v. United States, 574 U.S. 528, 535-36 (2015)

                                                  13
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 14 of 30




Court to find that § 1512(c)(2) “might constitutionally be applied to” Mr. Crowl’s alleged conduct.

       To the contrary, the legislative history provides support that § 1512(c)(2) should not be read

in the manner that the government endeavors to do in this case. Yates v. United States, 574 U.S. 528,

549 (2015) (“we resist reading§1519 expansively to create a coverall spoliation of evidence statute,

advisable as such a measure might be. Leaving that important decision to Congress, we hold that

‘tangible object’ within 1519’s compass is one used to record or preserve information”).

       Under the Poindexter analysis, “corruptly” obstructing, influencing or impeding a

congressional proceeding does not at all clearly encompass the act of entering the United States

Capitol to “make [their] voices heard” as President Trump asked his supporters to do, no matter how

disorderly or violent other persons might have been.14 While Mr. Crowl denies in whole the charges

against him, accepting the allegations in the Indictment as true for purposes of the motion to dismiss,

there is no allegation that Mr. Crowl entered the Capitol to suborn perjury, testify falsely, or spoil

any evidence in a corrupt manner. There is also no allegation that Mr. Crowl acted dishonestly, by

paying a bribe to anyone or to gain an unfair advantage for himself.15 By way of contrast, Mr.

Crowl’s conduct might make out one of the several misdemeanor offenses that Congress has enacted

and which DOJ ordinarily uses to prosecute Americans who are disorderly while in the Capitol.


       14
            While the government argues in its Opposition (ECF 313 at 25) that Mr. Crowl’s
obstructive conduct was the “unlawful and violent invasion of the Capitol,” in fact, there is no
allegation in the Indictment that Mr. Crowl was violent in any fashion. Gov’t Omnibus Opp.
       15
              Corruptly may be “characterized by bribery, the selling of political favors, or other
improper political or legal transactions or arrangements.” A “corrupt” intent may also be defined as
“the intent to obtain an improper advantage for [one]self or someone else, inconsistent with official
duty and the rights of others.” Poindexter, 951 F.2d at 378. “Also instructive is the definition in
Black's Law Dictionary at 311 (5th ed. 1979) that the word corruptly “[w]hen used in a statute, ...
generally imports a wrongful design to acquire some pecuniary or other advantage.” United States
v. North, 910 F.2d 843, 940 (D.C. Cir. 1990) (Silverman, J. , concurring in part)(decision modified)

                                                  14
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 15 of 30




       C.        Cases Cited by the Government are Inapposite

       Each of the cases upon which the government relies are inapposite. For starters, Poindexter

remains good law in the D.C. Circuit. The out-of-circuit cases the government cites do not

undermine Poindexter as precedent nor weaken the strength of the D.C. Circuit’s reasoning. The

cases cited by the government also present a different vagueness analysis under Poindexter as they

involve “core” behavior to which obstruction statutes may constitutionally be applied and none

involve proceedings before Congress or implicate First Amendment activities. See Poindexter, 951

F.2d at 385.16

                 1. Poindexter Is Not Limited to § 1505 Prosecutions

       The government’s second argument - that other courts have declined to extend Poindexter

to § 1512 and other obstruction statutes again fails. In fact, contrary to the government’s contention,

in United States v. Morrison, 98 F.3d 619, 630 (D.C. Cir. 1996), the D.C. Circuit applied Poindexter

in a § 1512 case. Morrison rejected the as-applied challenge to the § 1512 conviction precisely

because the defendant had committed “transitive” corruption in the Poindexter sense by endeavoring

to persuade a witness “to give specific false testimony” in a judicial proceeding and offering the

witness “some furniture if she signed the affidavit.” Morrison, 98 F.3d at 621-22; see also United

States v. Kanchanalak, 37 F. Supp. 2d 1, 4 (D.D.C. 1999) (Friedman, J.) (finding that even after

Congress amended § 1515 in the wake of Poindexter to define “corruptly” for purposes of § 1505,



       16
           Unlike courts of law covered by section 1503, congressional committees are part and
parcel of a political branch of government and therefore serve wide-ranging political functions not
limited to a search for truth in accordance with formal rules. They may also have a far-flung
investigative scope and evoke legitimate political jousting between the executive and legislative
branches. No one can seriously question that people constantly attempt, in innumerable ways, to
obstruct or impede congressional committees.

                                                  15
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 16 of 30




§ 1515's definition of “corruptly” to mean acting with an “improper purpose” is still

unconstitutionally vague under Poindexter). Thus, Morrison extended Poindexter to a § 1512(b).

Unlike in the present case, however, the core behavior at issue in Morrison fell within a

constitutional application of “corruptly” as it involved the offer of a bribe in connection with a

criminal trial.

        Moreover, the government fails to note that other circuits have adopted or expressed support

for the Poindexter analysis in § 1512 prosecutions. For example, the Third Circuit applied

Poindexter in a § 1512 prosecution. See United States v. Davis, 183 F.3d 231, 249 (3rd Cir. 1999)

(“We approved of Poindexter's reasoning in the § 1512 context in United States v. Farrell”); United

States v. Farrell, 126 F.3d 484 (3d Cir.1997) (there must be something more inherently wrongful

about the persuasion (such as bribery or encouraging someone to testify falsely). The Ninth Circuit

has also approved of the Poindexter analysis. See United States v. Aguilar, 21 F.3d 1475 (9th

Cir.1994), aff'd in part and rev'd in part, 515 U.S. 593 (1995) (finding “most helpful” Poindexter’s

holding “that the term “corruptly,” as used in 18 U.S.C. § 1505, was unconstitutionally vague as

applied to Poindexter's false statements to Congress”).

        The cases cited by the United States v. Shotts,145 F.3d 1289 (11th Cir. 1998) provides little

support for the proposition that Poindexter should not be extended beyond § 1505. First and

foremost, Shotts involved allegations of tampering with a grand jury witness, id. at 1292, which

unlike Mr. Crowl’s charges, are the “core” behavior to which the obstruction statute may

constitutionally be applied. See United States v. Russo, 104 F.3d 431, 436 (D.C. Cir. 1997) (noting




                                                 16
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 17 of 30




difference between judicial and congressional settings).17 Moreover, Shott relies on faulty circular

reasoning. See United States v. Doss, 630 F.3d 1181, 1189 (9th Cir. 2011) (“construing “corruptly”

to mean “for an improper purpose” – especially if that improper purpose is to hinder an investigation

or prosecution (which is already required by the statute) – is circular, essentially rendering the term

“corruptly” surplusage).

       The fact that the government relies on Holloway, an unpublished opinion, reflects the paucity

of legal support for its position. Holloway was reversed on the basis that the charged § 1512(c)(2)

obstruction did not involve an “official proceeding.” United States v. Holloway, 2009 WL 4048748

at *15 (E.D. Cal. 2009), rev’d sub nom, United States v. Ermoian, 752 F.3d 1165 (9th Cir. 2013).

Holloway has not been cited by any other court for the proposition that the Poindexter analysis does

not extend to § 1512. Holloway, is also factually inapposite as it involved an allegation that the

defendants engaged in a scheme to “destroy, secrete, or put beyond the reach of law enforcement,

evidence of Holloway's alleged criminal conduct.” Holloway, 2009 WL 4048748, at *13. Finally,

Holloway rejected Poindexter in part as “out-of-circuit authority.” Id. In sum, Holloway provides

no precedential or persuasive value.

       In any event, the out-of-circuit cases cited by the government are not binding on this Court,

are factually inapposite or mention Poindexter in dicta. In each of those cases, courts upheld


       17
           “One can imagine any number of non-corrupt ways in which an individual can intend to
impede the work of an agency or congressional committee. . . .The problem for the Poindexter court,
then, was to discern some special meaning in the word “corruptly,” some meaning “sufficiently
definite, as applied to the conduct at issue. . . Otherwise “the statute would criminalize all attempts
to ‘influence’ congressional inquiries – an absurd result that the Congress could not have intended
in enacting the statute.” We have no such problem in this case. Anyone who intentionally lies to
a grand jury is on notice that he may be corruptly obstructing the grand jury's investigation.” Russo,
104 F.3d at 436.


                                                  17
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 18 of 30




obstruction counts as-applied to conduct relating to judicial, not Congressional proceedings, which

present an entirely different situation in a vagueness analysis of obstruction cases, a distinction

which Poindexter itself recognized. See Poindexter, 951 F.2d at 385 (“the language of § 1505 is

materially different from that of § 1503”); Russo, supra.

       D.      The Supreme Court Has Not Abrogated Poindexter

       The government’s citation of United States v. Edwards, 869 F.3d 490, 502 (7th Cir. 2017)

for the proposition that Poindexter is no longer good law because it preceded Arthur Andersen,

where the Supreme Court “did not imply that the term [corruptly] was too vague” borders on the

ridiculous. For one, the Supreme Court’s failure to “imply” a holding provides zero precedential

value. Indeed, Arthur Andersen did not address the vagueness issue at all as it should not have once

it determined that the instruction defining “corruptly” was deficient in allowing for innocent conduct

to for the basis of a conviction. See Arthur Andersen LLP v. United States, 544 U.S. 696, 706-07

(2005). Once the Supreme Court reversed the conviction on the basis of a faulty jury instruction,

it would necessarily refuse to address the vagueness issue on the principle of constitutional

avoidance. Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347 (1936) (Brandeis, J.,

concurring) (“The Court will not pass upon a constitutional question although properly presented by

the record, if there is also present some other ground upon which the case may be disposed of.”).

        Indeed, the Supreme Court’s decision in Arthur Andersen, vacating a conviction under 18

U.S.C. § 1512(b) where jury instructions “diluted the meaning of “corruptly” such that it covered

innocent conduct” supports the Poindexter holding. 544 U.S. 696, 697 (2005). While the Supreme

Court did not address whether the term “corruptly” was unconstitutionally vague as applied to Arthur

Andersen’s conduct, its decision to vacate the conviction supports Mr. Crowl’s vagueness argument.


                                                 18
       Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 19 of 30




and is contrary to the government’s definition of corruptly. In Arthur Andersen, the government

insisted on excluding “dishonestly” from the definition of “corruptly.” Arthur Andersen LLP, 544

U.S. at 706–07.

               The District Court agreed over petitioner's objections, and the jury
               was told to convict if it found petitioner intended to “subvert,
               undermine, or impede” governmental factfinding by suggesting to its
               employees that they enforce the document retention policy. These
               changes were significant. No longer was any type of “dishonest[y]”
               necessary to a finding of guilt, and it was enough for petitioner to
               have simply “impede[d]” the Government's factfinding ability. . . .By
               definition, anyone who innocently persuades another to withhold
               information from the Government “get[s] in the way of the progress
               of” the Government. With regard to such innocent conduct, the
               “corruptly” instructions did no limiting work whatsoever.

Id.

       E.      Defining “Corruptly” As “Wrongful, Immoral, Depraved or Evil” Does
               Not Pass Constitutional Muster In This Case

       In asking the Court to reject Mr. Crowl’s vagueness challenge to the § 1512(c)(2) counts, the

government argues that “corruptly” is not unconstitutionally vague because Mr. Crowl’s actions

“were wrongful, immoral, depraved, or evil.” (ECF 313 at 25-26). But Poindexter found that these

very terms were unconstitutionally vague:

               “Vague terms do not suddenly become clear when they are defined by
               reference to other vague terms.” Words like “depraved,” “evil,”
               “immoral,” wicked,” and “improper” are no more specific – indeed
               they may be less specific – than “corrupt.”

Poindexter, 951 F.2d at 378-79 (emphasis added). The out-of-circuit cases cited by the government

for this proposition do not undermine the precedential or authoritative value of Poindexter.

       United States v. Gordon is factually inapposite and simply does not support the government’s

argument. First, the § 1512(c)(2) prosecution against Gordon charged that he asked another person


                                                19
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 20 of 30




to backdate and create false documents which Gordon intended to present in a government-initiated

civil forfeiture proceeding. United States v. Gordon, 710 F.3d 1124, 1148 (10th Cir. 2013). Thus,

unlike the allegations against Mr. Crowl, the charges against Gordon involved what Poindexter

described as the “core behavior to which the statute may constitutionally be applied.” Poindexter,

at 385. Second, Gordon does not support the government’s view that all it has to prove to show that

Mr. Crowl acted corruptly is to show that his conduct was “wrongful, immoral, depraved, or evil.”

Indeed, the Tenth Circuit did not define “corruptly” in such vague terms:

                Acting “corruptly” within the meaning of § 1512(c)(2) means acting
                “with an improper purpose and to engage in conduct knowingly and
                dishonestly with the specific intent to subvert, impede or obstruct the
                [forfeiture proceeding].”
                ...
                Any rational jury could have determined that the creation of these
                false documents was for the corrupt purpose of redirecting the
                government, based upon false pretenses, away from property that it
                was trying to seize (i.e., Mr. Gordon’s home) in an official proceeding
                and that Mr. Gordon could foresee that the document would have this
                effect.

Gordon, 710 F.3d at 1151 (emphasis added; alteration in original). As the Court well knows, Mr.

Crowl is not alleged to have acted dishonestly or with false pretenses with the intent to seek an unfair

advantage for himself.18

        The Watters decision is wholly inapposite as court did not address the vagueness issue:

                We need not, at this point, launch into a full scale interpretive process
                to come up with a definition of “corruptly” in section 1512(c) – what
                would be an issue of first impression – because the parties have not
                raised it.



       18
          Count Two charges that Mr. Crowl “attempted to, and did, corruptly obstruct, influence,
and impede an official proceeding, that is, the Certification of the Electoral College vote, and did aid
and abet others known and unknown to do the same” in violation of 18 U.S.C. § 1512(c)(2).

                                                   20
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 21 of 30




United States v. Watters, 717 F.3d 733, 735 (9th Cir. 2013). Moreover, Watters also involved “core”

behavior – providing a forged receipt to the government in connection with its prosecution of a

conspiracy to transport and sell stolen vehicles. Id. at 734.

       Friske provides no support for the government’s argument because the case was reversed on

the ground that the government failed to prove that defendant was aware that an official proceeding

was pending, an essential element of the § 1512(c)(2). United States v. Friske, 640 F.3d 1288 (11th

Cir. 2011). Thus, the passage which the government cites is dicta and does not support its argument

as Friske required that the defendant acted “knowingly and dishonestly.” Id., 640 F.3d at 1291. The

requirement of dishonest conduct comports with the notion that the core behavior of obstruction

statutes is the perjury or attempts to falsify or destroy evidence. But the indictment against Mr.

Crowl alleges no such conduct.

       Similarly, Matthews provides no support for the government’s arguments. The case involved

“core” obstruction charges – a failed attempt by a local chief of police to thwart a federal firearms

offense brought against a friend, which included trying to “lose” the firearm, enlisting others in his

dishonest activities, and committing perjury before a grand jury. United States v. Matthews, 505

F.3d 698, 701 (7th Cir. 2007). The Seventh Circuit did not consider a vagueness argument and in any

event, the court found that any error would have been harmless given the overwhelming evidence

that the defendant acted wrongfully. Again, the Matthews case, which involved obstruction of a

criminal case does not present the same vagueness considerations as a prosecution for obstruction

of Congressional proceedings. See Russo, supra, (in contrast to Poindexter’s concern that not all

efforts to obstruct Congress can be criminalized, “very few non-corrupt ways to or reasons for

intentionally obstructing a judicial proceeding leap to mind”).


                                                 21
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 22 of 30




        F.      The Government Failed To Address Mr. Crowl’s As-Applied Challenge

        All of the cases cited by the Government involve allegations of behavior directed at impairing

the integrity of evidence either through its destruction or by attempts to falsity it. Mr. Crowl,

however, is not charged with suborning perjury, destroying or falsifying evidence, or acting

dishonestly in any manner to gain an unlawful advantage for himself.                   Accordingly, the

government’s decision to respond to Mr. Crowl’s as-applied challenge with a footnote that relies

on the “same reasons” that it propounded for denying the facial challenges amounts to no response.

Gov’t Omnibus Opp (ECF 313) at 26 (n. 9). Indeed, the government does not even reference Mr.

Crowl’s motion (ECF 288) in it is non-response. Accordingly, the Court should deem the issue

conceded or weigh the government’s lack of response as evidence that the government was unable

to submit a credible opposition.

        G.      The Court Must Apply A Heightened Standard of Analysis

        The First Amendment activities implicated in the case requires “a more stringent vagueness

test.” Holder v. Humanitarian Law Project, 561 U.S. 1, 19 (2010) (quoting Hoffman Estates v.

Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 (1982); see also United States v. Reeves, 752 F2d

995, 1001 (5th Cir. 1985) (“To interpret ‘corruptly’ [in obstruction statute] as meaning ‘with an

improper motive or bad or evil purpose’ would raise the potential of overbreadth’ in this statute

because of the chilling effect on protected activities. . . Where ‘corruptly’ is taken to require an intent

to secure an unlawful advantage or benefit, the statute does not infringe on first amendment

guarantees and is not ‘overbroad.’”).




                                                    22
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 23 of 30




III.    The Meaning of Otherwise – Congress Does Not Hide Elephants in Mouseholes

        Congress does not alter the fundamental scope of a legislative scheme in “vague terms or

ancillary provisions” as the government’s reading of “otherwise” would do. Whitman v. American

Trucking Associations, 531 U.S. 457, 468 (2001) (“Congress does not hide elephants in

mouseholes”). In the government’s view, the definition of “otherwise” in § 1512(c)(2) is not limited

in any manner and would thus alter the fundamental scope of § 1512. Untethered from corporate

fraud or spoilation of evidence – its legislative roots – “otherwise” provides no clear meaning and

results in an unconstitutionally vague statute.

        A.      Cases Cited by Government are Inapposite

        Such a reading would also be inappropriate as it would render superfluous every other

provision of § 1512 and of Chapter 73 itself, as the “otherwise” clause would reach every act of

obstruction. See, e.g., Corley v. United States, 556 U.S. 303, 314 (2009) (“Government’s reading

is thus at odds with one of the most basic interpretive canons, that [a] statute should be construed

so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or

insignificant.”) (internal quotes omitted).

        The two out-of-circuit cases cited by the government are inapposite because they involve

tampering with witnesses and information to be presented to a grand jury, the core conduct

prohibited by § 1512. Both cases also involve obstruction of federal criminal investigations, which

unlike proceedings before Congress, present different factual and legal issues.19 And, at best the two


        19
          “[T]hose opinions can be taken to express the view that any endeavor to obstruct a judicial
proceeding is inherently – that is, as a matter of law – corrupt.... And at least for the conduct covered
by section 1503 that legal presumption might be warranted since, after all, very few noncorrupt ways
to or reasons for intentionally obstructing a judicial proceeding leap immediately to mind.” United
States v. North, 910 F.2d 843, 941 (D.C. Cir.) (Silberman, J., concurring in part and dissenting in

                                                   23
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 24 of 30




cited cases rejected as-applied challenges.

       Thus, in United States v. Petruk, 781 F.3d 438, 441 (8th Cir. 2015), the defendant challenged

his conviction for obstruction under § 1512(c)(2). He had tried to secure a false confession from

alibi witnesses during the pendency of a federal prosecution for car-jacking. The Eighth Circuit

rejected his argument that § 1512(c)(2) is limited to obstruction “involving documents or physical

evidence” and his conduct did not involve either. It held that “otherwise” as used in § 1512(c)(2)

covered the defendant’s attempts to obstruct his federal prosecution, “without regard to whether the

action relates to documents or records.” Petruck, 781 F.3d at 446-47.

       Petruk is inapposite. First, the conduct at issue clearly fell within the core conduct covered

by § 1512.20 Second, Petruk involved obstruction of a federal grand jury investigation. Id. at 447.

And, as the D.C. Circuit has noted, obstruction directed at the administration of justice is materially

different from attempts to influence Congress. See United States v. Russo, 104 F.3d 431, 436 (D.C.

Cir. 1997) (in contrast to Poindexter’s concern that not all efforts to obstruct Congress can be

criminalized, “very few non-corrupt ways to or reasons for intentionally obstructing a judicial

proceeding leap to mind”). Lastly, Petruk is an out-of-circuit case that did not explicitly reference

“vagueness” and upheld the conviction as applied to the facts before it. See Petruk, 781 F.3d at 447

(“the evidence is sufficient to support his obstruction conviction . . .for actions he took to secure

false statements after the initiation of the federal prosecution”).




part), modified, 920 F.2d 940 (1990) .
       20
            Section 1512 “prohibits various forms of witness tampering.” Poindexter, 951 F.2d at
382.

                                                  24
       Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 25 of 30




       The Seventh Circuit’s decision in United States v. Volpendesto, 746 F.3d 273, 286 (7th Cir.

2014) provides even less support for the government’s arguments. As with Petruk, it involved

obstruction of a grand jury investigation.21 The case provides no analysis or reasoning and thus is

thus not persuasive on the issue before this Court.22

       As the D.C. Circuit has explained:

                It is not possible to extrapolate from a case holding that a particular
                act is within the scope of the statute in order to determine whether a
                different act is also covered unless the court provides a coherent
                principle for inclusion or exclusion. The cited cases simply do not
                contain sufficiently clear – or consistent – reasoning to permit such
                an extrapolation.

Poindexter, 951 F.2d at 384.

       B.       Yates Requires Court to Look to § 1512(c)(1) in Interpreting § 1512(c)(2)

       The government’s attempt to distinguish the Supreme Court’s decision in Yates also lacks

merit. It seeks to distinguish Yates by arguing that the canon of ejusdem generis applied in Yates

should not be used to analyze§ 1512(c) because § 1512(c) involves two subsections rather than just




       21
          “[O]ut of desire to influence what evidence came before the grand jury [the defendant] had
enlisted a cadre of corrupt cops to feed him information that he had no right to have. And he showed
a willingness to pass this wrongfully obtained information along to his associates. Volpendesto, 746
F.3d 273 at 287.
       22
            Volpendesto, 746 F.3d at 286 (emphasis added):

        [The defendant] challenges his conviction for conspiracy to obstruct justice in
       violation of 18 U.S.C. § 1512(k). Polchan and Cicero police officer Dino Vitalo
       were charged with agreeing to violate 18 U.S.C. § 1512(c)(2), which penalizes one
       who “corruptly” – that is, with a wrongful purpose – “obstructs, influences, or
       impedes any official proceeding or attempts to do so.” This “expansive” subsection
       “operates as a catch-all to cover ‘otherwise’ obstructive behavior” that might not
       constitute a more specific offense like document destruction, which is listed in (c)(1).

                                                  25
       Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 26 of 30




a string of terms within one paragraph.23 However, the government cites no case where the canon

of ejusdem generis has been explicitly limited in this fashion.

       Indeed, while the government suggests that no case exists for application of the cannon to

different subsections, the D.C. Circuit applied the canon in just such a situation. See Trans Union

Corp. v. F.T.C., 81 F.3d 228, 234 (D.C. Cir. 1996) (applying ejusdem generis canon to interpret 15

U.S.C. § 1681b). As with § 1512(c), the statute under review in Trans Union involved a list of

disjunctive provisions separated by semicolons.24 Applying the rule of ejusdem generis, the D.C.

Circuit interpreted the catch-all “otherwise” provision by reference to the other subsections:

                 The “legitimate business” catchall of § 1681b(3)(E) is best
                 understood as meaning types of business transactions similar to those
                 set forth in subsections (A) through (D), i.e., those for which
                 information gathered for credit (and the other specific purposes) is
                 central. See Houghton v. New Jersey Mfrs. Ins. Co., 795 F.2d 1144,


       23
         Ejusdem Generis refers to the principle that “when a general term follows a specific one,
the general term should be understood as a reference to subjects akin to the one with specific
enumeration.” Norfolk & Western R. Co. v. Train Dispatchers, 499 U.S. 117, 129 (1991).
       24
            In pertinent part, 15 U.S.C. §§ 1681b provides:

       (a) In general

       Subject to subsection (c), any consumer reporting agency may furnish a consumer
       report under the following circumstances and no other:

       (3)To a person which it has reason to believe–

       (A) intends to use the information in connection with a credit transaction involving the
       consumer on whom the information is to be furnished and involving the extension of credit
       to, or review or collection of an account of, the consumer; or

       (B) intends to use the information for employment purposes; or
       ...
       (F) otherwise has a legitimate business need for the information –


                                                  26
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 27 of 30




                1152 (3rd Cir. 1986) (applying rule of ejusdem generis to §
                1681b(3)(E)). While it may be hard to firmly articulate just what is
                similar to though not contained within § 1681b(3)’s other purposes,
                id., we find no resemblance between target marketing and those other
                purposes: extension of credit, employment, underwriting of insurance,
                and license eligibility.

Trans Union, 81 F.3d at 234. See also Neal v. Clark, 95 U.S. 704, 708-09 (1877) (“In the

construction of statutes, likewise, the rule noscitur a sociis is very frequently applied; the meaning

of a word, and, consequently, the intention of the legislature, being ascertained by reference to the

context, and by considering whether the word in question and the surrounding words are, in fact,

ejusdem generis, and referable to the same subject-matter.’).

        Thus, the Supreme Court’s decision in Yates, interpreting § 1509, an obstruction provision

also enacted as part of Sarbanes Oxley requires that the Court interpret the term “otherwise” in §

1512(c)(2) by reference to § 1512(c)(1). Section 1512(c)(1) reaches spoilation of records, documents

or other objects “with the intent to impair the object’s integrity or availability for use in an official

proceeding.” The “otherwise” catch-all in § 1512(c)(2) is best understood to criminalize behavior

that consists of something other than “alter[ing], destroy[ing], mutilat[ing], or conceal[ing]” objects

undertaken corruptly with the same intent as § 1512(c)(1), that is, “with the intent to impair the

object’s integrity or availability for use in an official proceeding.” No matter how the term

“otherwise” is stretched, there is no permissible way to make it encompass the conduct alleged in

the Indictment.




                                                   27
        Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 28 of 30




       C.      The Sarbanes Oxley Act

       The government’s suggestion (ECF 313 at 28) that the title given to § 1512(c) in the Sarbanes

Oxley Act indicates that tampering with a record is a separate provision from “otherwise impeding

an official proceeding” sheds no light on the whether the term “otherwise” reaches the conduct

alleged in the Indictment. What is clear is that in amending § 1512 to add § 1512(c), Congress was

focused on “corporate fraud.” The “short title” for § 1512(c) is “Corporate Fraud Accountability Act

of 2002.”25 The scope of § 1512(c)(2)’s otherwise provision must be construed in light of the other

provisions in § 1512 as well as Congress’ desire to stamp out corporate fraud.

       Indeed, the title quoted by the government “Tampering with a Record or Otherwise Impeding

an Official Proceeding” cannot mean what the government suggests. See, e.g., Arthur Andersen LLP

v. United States, 544 U.S. 696, 706 (2005) (reversing conviction where instruction allowed jury to

convict if it found that defendant “impeded” the Government's factfinding ability, which would

encompass innocent persuasion).

       Moreover, the reason the government cites no legislative history is that it all runs in favor of

Mr. Crowl’s interpretation. The Court should in particular review the Senate Judiciary Committee

report on what would become the Sarbanes-Oxley Act of 2002. It states that the Corporate Fraud

Accountability Act was designed to “clarify and close loopholes in the existing criminal laws relating

to the destruction or fabrication of evidence and the preservation of financial and audit records.” S.

Rep. No. 107-146, at 14-15. Section 1512(c) did not exist as part of the original proposal. S. 2010,

107th Cong. (2002). Rather, Senator Trent Lott introduced it as an amendment in July 2002. 148



       25
          See P. Law 107-204, Title XI, Section 1101 of the Sarbanes Oxley Act, amending § 1512
to add § 1512(c) (“This title may be cited as the “Corporate Fraud Accountability Act of 2002”).

                                                 28
       Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 29 of 30




Cong. Rec. S6542 (daily ed. July 10, 2002). The senator explained the purpose of adding § 1512(c):

               [This section] would enact stronger laws against document shredding.
               Current law prohibits obstruction of justice by a defendant acting
               alone, but only if a proceeding is pending and a subpoena has been
               issued for the evidence that has been destroyed or altered . . . [T]his
               section would allow the government to charge obstruction against
               individuals who acted alone, even if the tampering took place prior to
               the issuance of a grand jury subpoena. I think this is something we
               need to make clear so we do not have a repeat of what we saw with
               the Enron matter earlier this year.


Id. at S6545. Senator Orin Hatch similarly explained that § 1512(c) would “close [] [the] loophole”

created by the available obstruction statutes and hold criminally liable a person who, acting alone,

destroys documents. Id. There is no support whatsoever in the legislative history that the Sarbanes-

Oxley reforms were intended to effect a sweeping changing in Congress’s understanding of a

congressional “proceeding” under Section 1505 (an “inquiry” or “investigation”) or to create an

obstruction crime that renders the rest of Chapter 73 superfluous.




                                                 29
       Case 1:21-cr-00028-APM Document 400 Filed 09/07/21 Page 30 of 30




                                        CONCLUSION

       For all the reasons, noted above and in Mr. Crowl’s Motion (ECF 288) and in Mr.

Harrelson’s Motion (ECF 278), which Mr. Crowl adopted, the Court should dismiss Counts One

and Two, which are based on § 1512(c)(2) prosecutions.

       Mr. Crowl would also like to bring to the Court’s attention that in a recent hearing, Judge

Moss raised the vagueness issue sua sponte and requested supplemental briefing on the questions

of whether the application of § 1512(c)(2) to a January 6 case provided adequate notice to the

defendants. See United States v. Montgomery, 21-cr-46, 8/3/21 Hr’g (D.D.C. 2021) (Moss, J.).26


                                                     Respectfully submitted,

                                                     /s/ Carmen D. Hernandez


                                                     Carmen D. Hernandez
                                                     Bar No. MD03366
                                                     7166 Mink Hollow Rd
                                                     Highland, MD 20777
                                                     (240) 472-3391


                                CERTIFICATE OF SERVICE

      I hereby certify that the instant Memorandum was served on all counsel of record 7th day of
September, 2021 on all counsel of record via ECF.



                                                            /s/

                                                     Carmen D. Hernandez



       26
         Mr. Crowl will submit a copy of the Transcript of the hearing to the Court and the parties
via email.

                                                30
